 ALLIED MAINTENANCE CORPORATION179AlliedMaintenance CorporationandVincent Marsh.Case 29-CA-1881March 22, 1971DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn November 5, 1970, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and finds merit inRespondent's exceptions. Accordingly, we shall dis-miss the complaint for reasons set forth hereinafter.Respondent provides skycap services for airlines atvarious airports, including the American Airlinesterminal at LaGuardia Airport in New York. VincentMarsh, the Charging Party, was employed by Respon-dent as a skycap at this terminal. Marsh was amember of Local 290, United Transport ServiceEmployees, AFL-CIO (UTSE), which had a collec-tive-bargaining contract with Respondent for a unitof skycaps, skycap captains, doormen, and interlinebaggage men employed at LaGuardia Airport.On August 1, 1969, Marsh was involved in analtercation with an airline passenger and in violationof a posted rule forbidding such conduct boarded anAmerican Airlines plane without authorization. Res-pondent immediately suspended Marsh and appar-ently scheduled a grievance hearing for August 8. OnAugust 6, American Airlines notified Respondentthat it did not want Marsh to work at its terminal. OnAugust 8, Respondent notifiedMarsh that hisemployment was terminated for refusing to attend thehearing.BecauseMarsh claimed that he had not beennotified of the August 8 hearing, Respondent sched-uled a new grievance hearing for August 22. Prior tothis hearing, Marsh contacted Glenroy Atkinson, whois employed by Respondent as a skycap captain at theKennedy Airport, also in New York. Atkinson, whowas a member of Local 298, UTSE, and also anInternational representative of UTSE, was appointedby the Union to handle employee grievances. Atkin-son arranged a meeting with officials of AmericanAirlines in order to try to persuade American towithdraw its demand that Marsh not be permitted towork at the LaGuardia terminal. Despite Marsh'sapology, American Airlines adhered to its demandthatMarsh be removed from its terminal. At thegrievance meeting on August 22, Marsh's grievancewas rejected by Respondent. Respondent explainedthat it could not force American Airlines to takeMarsh back. Since American Airlines' contract withRespondent contained a 30-day termination clause,American could cancel the contract with Respondentand thus terminate all Respondent's employees at theterminal if Respondent insisted on the restoration ofMarsh to his former job. But while RespondentrejectedMarsh's grievance, it offered Marsh a job atKennedy Airport. Marsh accepted the Kennedy job,but later changed his mind and turned the job downwhen he discovered that the work hours conflictedwith his college schedule.The issue as formulated in the complaint is a narrowone:whether by permitting Atkinson, an allegedsupervisor, to act for Marsh at the grievance heatingRespondent violated Section 8(a)(1) of the Act.Respondent contends that Atkinson was not asupervisor. But assuming that he was a supervisor,Respondent further argues that at most he was a low-level supervisor, and his representation of Marsh atthe grievance hearing did not prejudice any ofMarsh's rights.The Trial Examiner found thatAtkinson was a supervisor and that by permittingAtkinson to represent Marsh Respondent violatedSection 8(a)(1).The issue of whether Atkinson is a supervisor is anexceedingly close one. Even assumingarguendothatthe Trial Examiner correctly found that Atkinson wasa supervisor, it is clear as urged by Respondent that hewas a low-level one. He was a member of UTSE,although of a different local than Marsh and wasincluded in the same bargaining unit as skycaps,although at the Kennedy Airport.2 He was a workingskycap who pooled his tips with other skycaps. Hehad no authority to hire, fire, layoff, recall, promote,or discipline employees. He did not handle grievancesforRespondent. The Trial Examiner found that heIThe Respondent has requested oral argument. This request is hereby2At LaGuardiaAirport skycapcaptains were also included in the samedenied because the record, the exceptions, and the brief adequately presentunit with skycapsthe issuesand the positions of the parties189 NLRB No. 29 180DECISIONS OFNATIONALLABOR RELATIONS BOARDwas a supervisor on the basis that he could assignskycaps to positions where they were needed, andcould order or recommend that a skycap whoreported unfit for duty return home. But neither ofthese duties could possibly conflict with Atkinson'srepresentation ofMarsh. There is no evidence thatRespondent had anything to do with Atkinson'sappointment to representMarsh.As noted, theselectionwasmade by the Union and MarshcontactedAtkinson.There is no evidence thatRespondent interfered with Atkinson's intraunionactivities, or with his representation of Marsh. Thereisno complaint that the Union or Atkinson did notfairly representMarsh. In these circumstances, webelieve with Respondent that the Board's decision inBeach Electric Co., Inc.,NLRB No. 39, dictates adismissal of the complaint. In that case, the Boardfound that an employer had not violated Section8(a)(2)by the fact that several "low level andintermittent supervisors" were officers of the union.The Board relied on the facts that the supervisors wereincluded in the bargaining unit, and there was noevidence that the employer ever interfered in anyspecific union activity or ratified the union activity ofany of the supervisors. All these factors are equallypresent in this case. It is true thatBeachinvolved anallegation of violation of Section 8(a)(2), whereas inthis case the allegation is that Respondent violatedSection 8(a)(1).But the principle relating to anemployer's responsibility for the intraunion activitiesof a low-level supervisor is the same.3 Accordingly, wefind, contrary to the Trial Examiner, that Respondentdid not violate Section 8(a)(1) of the Act by permittingAtkinson to act for Marsh in a grievance proceeding.We shall therefore dismiss the complaint.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.3E E ECo,Inc, 171 NLRBNo 137,upon which the Trial Examinerrelied inmaking his finding of a Section 8(a)(1) violation is readilydistinguishableIn that case the Board found that an employer hadviolated Section 8(a)(2) by permitting a foreman to act as union stewardHowever this foreman was the employer's only supervisor and he not onlyassigned work but could effectively recommend hiring and firing Thus theforeman's supervisory duties were not marginal and he was not a"low levelsupervisor"Hence,the foreman steward,who handled grievances foremployees and represented them in contract negotiations,was involved in areal conflict of interest Such is not the case here4 In view of our decision to dismiss the complaint, we find itunnecessary to consider Respondent's further argument that the complaintshould be dismissed as moot because in another case(Case 29-CA-1814), asettlement agreement was entered into whereby Atkinson resigned from hisposition as international representativeof UTSE,and Respondent posted anotice that it would not recognize any supervisor for the purpose ofhandling grievancesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHNG. GREGG,Trial ExaminerThiscase was initiatedupon a complaint of the General Counsel of the NationalLaborRelations Board,herein called the Board,based on acharge filedby VincentMarsh on December17, 1969,allegingthat AlliedMaintenanceCorp. of New York, NewYork,herein called the Respondentor the Company, hadengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the National Labor RelationsAct. TheRespondent's answer denied the commission of any unfairlaborpractices.Pursuant to notice,a trial was held beforeme at Brooklyn,New York,on September2, 1970. Allpartieswere afforded full opportunity to appear, toexamine and cross-examine witnesses,and to submit briefs.Briefs were submitted by counsel for the General Counseland bycounsel for the RespondentCompany,and havebeen carefully considered.Upon the entire record in this case,and from myobservation of the witnesses and their demeanor whiletestifying, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of the laws of the State of New York.At all times material herein, the Respondent hasmaintained its principal office and place of business at 2Pennsylvania Plaza, in New York, New York, herein calledthe main office, and places of business at various airports inthe State of New York, New Jersey, and other States, whereit is, and has been at all times material herein,continuouslyengaged in providing skycaps, baggage handlers, andrelated services at airports involving the loading andunloading of commercial passenger airlines.The Respondent annually performsservicesvalued inexcess of $500,000 of which services worth in excess of$50,000were performed for interstate airline carriers,which enterprisesare instrumentalities of commerce, eachhaving annual gross revenues in excessof $50,000 fromtheir interstate operations.The Respondent is, and has beenat all timesmaterialherein, an employer engaged in commerce within themeaning ofSection 2(2), (6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 290, United Transport Service Employees, hereincalled the Union,is,and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that Glenroy Atkinson,at all times material herein was a supervisor within themeaning of Section 2(11) of the Act; that he was aninternational representative of the Union, whose duties ALLIED MAINTENANCE CORPORATIONincluded the handling of grievances and arbitrations, actingon behalf of the Union; that on August 23, 1969, a hearingwas held pursuant to a collective-bargaining agreement ineffect between the Respondent Allied and the Union, theissue being whether Charging Party Marsh had beendischarged for cause under thetermsof the aforesaidagreement;that Atkinson, was permitted by the Respon-dent Allied to appear and act on behalf of the Union as therepresentative of Charging Party Marsh at said hearing;and that by the foregoing acts the Respondent Alliedinterferedwith, restrained, and coerced its employees intheir exercise of rights guaranteed them by Section 7 of theAct in violation of Section 8(a)(1) of the Act.A.The ChronologyThere is no material dispute as to the factual backgroundherein. The Respondent Allied is engaged in the business ofproviding skycaps, baggage handlers, and related servicesat airports all over the country, including LaGuardia andthe John F. Kennedy Airports. The Respondent hascontracts with various airlines including American AirlinesatLaGuardia Airport as at other airports around thecountry where it provides the foregoing service. In additionthe Respondent has collective-bargaining agreements withLocal 290 United Transport Service Employees, AFL-CIO,and with other unions.Testimony by Charging Party Vincent Marsh, largelyuncontradicted herein, established that on August 1, 1969,Marsh was employed as a skycap by the Respondent atLaGuardia Airport. He was also a member of the Union.On that date he became involved in a dispute with anAmerican Airlines passenger at the terminal. According toMarsh the passenger had arrived at the terminal in a cab,with a large box, which Marsh had some doubt abouthandling because of itssize.According to Marsh thepassengerbecame offensive but Marsh left the scene. In asubsequent encounter a few minutes later, the samepassenger became offensive again. Marsh secured permis-sionof his sky captain to get a policeman to have thepassenger arrested. He found a Port Authority patrolman,and they proceeded to board the aircraft, followed a minuteor two later by several American Airlines supervisors.Marsh was asked whether he wanted to press chargesagainst the passenger and he said he would rather have anapology.When the passenger refused to apologize Marshwas ordered off the plane. The record indicates that anAmerican Airlines rule posted on the Respondent's bulletinboards prohibited skycaps from boarding planes withoutauthorization.The Respondent thereupon suspended Marsh and agrievance hearing was set for August 8. Glenroy Atkinson,who is employed as a skycap captain for the Respondent atthe John F. Kennedy Airport and who is also a member ofthe Union, was designated by the Union to represent Marshat the hearing. Atkinson attended the hearing on August 8,but Marsh failed to appear. Following this the Respondentnotified Marsh that his employment was terminated. Marshstated he had not been notified of the hearing.According to Marsh he felt that the parties had acted"behind my back" and that he had no one to represent him.He then went to get his own attorney. The attorney181requested another hearing which was then scheduled forAugust 23, 1969.According to Marsh, prior to this date in a discussionwithAtkinson he had been informed by Atkinsonessentially thatAtkinson's hands were tied because theRespondent did not want to jeopardize its contract withAmencan Airlines. When the hearing convened Marsh'sattorney was barred from appearing and was ordered toleave by representatives of the Respondent, and the hearingtook place with Atkinson representing Marsh. Marsh statedthat after the hearing on August 23 he told Atkinson hewould like to go to arbitration but Atkinson stated that theUnion did not have the funds needed to do so, thatAtkinson would have to get his own attorney.Subsequently on September 17, 1969, Marsh received aletter from the Respondent notifying him that following thehearing theRespondent concluded he was properlydischarged but that based on mitigating circumstances hewas offered two employment opportunities-one at John F.Kennedy Airport asa baggagehandler with the opportuni-ty to bid a skycap job; the other at Neward Airport for thefirst available skycap job. On September 24, Marsh repliedaccepting the offer at John F. Kennedy Airport. WhenMarsh subsequently reported to work he found that he wason the night shift which conflicted with his schools hours.He then refused the job. Based on my observation of thewitnessesMarsh as he testified and the largely uncontrad-icted aspect of his testimony, I credit Marsh's version of theevents that transpired.B.The Status of AtkinsonSection 2(11) of the Act defines the term supervisor asany individual having authority, in the interest of theemployer, to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, oreffectively to recommend such action, if in conclusion withthe foregoing the exercise of such authority is not of amerely routine or clerical nature, but requires the use ofindependent judgment.It is well settled that to be classed as a supervisor a personneed only have one or more of the types of authorityspecified in the definition, not all of them, the qualificationsapplicable in the disjunctive. The Board has held that anemployee who has authority responsibly to direct otheremployees, not merely routine in nature, but requiring theexercise of independent judgment is a supervisor within themeaning of the definition.Ohio Power Co. v. N.L.R.B.,176F.2d 385 (C.A. 6). Based on my careful consideration of thetestimony of record bearing on Atkinson's status I amconvinced and I find that he was, at the time materialherein, a supervisor within the meaning of the Act. In sofinding I have taken the following factors into account,both separately and in their cumulative effect.First, the testimony of Marsh whom I credit as astraightforward sincerewitness indicating that when askycap is improperly attired or unfit for duty the skycaptain, in the absence of a supervisor, will order him toleave the floor. Secondly, testimony of record establishingthe fact that for substantial periods of time neither themanager nor his assistant, allegedly the only supervisors at 182DECISIONS OF NATIONALLABOR RELATIONS BOARDthe operation were physically present at the operation todischarge the supervisory function of management. Themanager and his assistant, according to the Respondent,even when at home were readily available at the other endof a telephone. It would seem to me that the basic tenets ofgood management would require the physical presence of asupervisor for consultation, problem solving, and direction,particularly at a viable operation such as that at LaGuardiaAirport, with its thousands of travellers incessantly pouringin and out and its myriad of problems in logistics andhuman relations. I am convinced from the record that thiswide gap in the provision of the supervisory function forskycaps in the terminal operation was filled by the presenceof the skycap captains. Marsh testified credibly that skycapcaptains ordered skycaps to leave the floor when improper-ly attired or unfit for duty, and provided the directionnecessary to keep the operation functioning properly in theabsence of the general manager and his assistant. I alsocreditMarsh's testimony that on occasion skycaps whocame in late or drunk were sent home by sky captains.In his testimony Sky Captain Atkinson stated that he hadno authority with respect to the hiring, transferring,suspension, lay off, recall, promotion, discharge, anddiscipline of other employees, nor did he make effectiverecommendations with respect to such actions He statedthat he was a working skycap and pooled his tips with theother skycaps at John F. Kennedy Airport where he wasemployed. This testimony was largely corroborated byShaw, manager of skycap operations for the Respondent.Shaw also stated that all skycap captains, skycaps, andunion personnel with whom the Respondent dealt werespecifically advised that the Respondent did not expect oneunion man to take any disciplinary action against otherunion men. However, the record indicates that in practicethe skycap captain, while within limitations of numbers ofpersonnel and prior selection of personnel for variousshifts, did assign skycaps as required for specific functions,to provide wheel chair service, to rearrange positions incovering for lunch periods.A careful analysis of Shaw's testimony and its substanceleads me to the conclusion that the Respondent did notinterdict sky captains from disciplining skycaps. Shaw'stestimony emphasized the Respondent's laudatory objec-tive of maintaining harmonious relationships between skycaptains and skycaps and achieving a high esprit-de-corpsamong all union members. However he stated that theCompany's instructions were that "we do notexpectanyskycap captain who is a member of the union, and they allare members of the union, to take any disciplinary actionagainst another union member who is a skycap." (Emphasissupplied.) Shaw went on to state, "We only say this for thejob security of the operation and every individual, that inthe event a man creates an embarrassing situation or getshimself into a problem, or should . . . come to work underthe influence or be out of the proper uniform, we ask him torecommend to that individual that he get into the properuniform, check out sick, personal business, but don'tjeopardize the job for not just Allied, but for all theemployees."Shaw continued his testimony by indicating that from hisexperience when sky captains were queried by managementabout the absence of specific individual skycaps the skycaptains would on occasion state that they had recom-mended he go home, or that he wasn't fit for work.In my opinion the Respondent, while carefully avoidingthe admission of a direct grant of authority to sky captains,has in fact established on this record that it provided skycaptains with authority to effectively discipline skycaps byencouraging sky captains to "recommend" rather than to"order" a skycap to go home when unfit for duty, orotherwise causing a problem.While this may seem anexercise in semantics, I am persuaded that the Respondentin fact clothed skycap captains with authority to discipline.Additionally I have considered the fact, clear from therecord, that sky captains had authority to position skycaps,that is to assign skycaps to positions where the skycap wasneeded. Testimony by Robert Shaw, manager of skycapoperations for the Respondent, indicated that this authoritygranted to the sky captains by the Respondent was to beexercised after the manager or his assistant had determinedthe skycap personnel for each shift. I am convincednevertheless that the exercise of this function by skycaptains calls for the independent exercise of judgment andisnot routine in nature. One need only stand by andobserve the normal operation at an air terminal such asLaGuardia to realize that the task of effectively directingand positioning skycaps to meet incessant and recurrentpeak and valley requirements at numerous stations calls forthe independent exercise of judgment and is not merelyroutine. I credit testimony by Marsh indicating thatAtkinson in fact exercised this authority.From the foregoing I am convinced and I find thatAtkinson, in the absence of the manager and his assistant,possessed and exercised authority to discipline skycaps, andpossessed and exercised authority responsibly to directskycaps in other than a routine manner. I find that at thetime material herein Atkinson was a supervisor within themeaning of the Act.In sofinding I have not been calledupon nor have I considered the question of the appropriateunit for sky captains and I make no finding with respectthereto.C.The Alleged Interference,Restraint, andCoercionThe complaint alleges that the Respondent interferedwith, restrained and coerced its employees in their exerciseof rights guaranteed in Section 7 of the Act, when itpermitted its supervisor Atkinson to represent on behalf ofthe Union the Respondent's employee Marsh in a grievancehearing, on August 23, 1969, arising from the Respondent'sdischarge ofMarsh. It is the basic contention of theGeneral Counsel that by allowing Atkinson to serve in sucha dual capacity the Respondent violated Section 8(a)(1) ofthe Act. I agree.In E.E. E. Company, Inc.,171 NLRB No. 137, the Boardstated:"Thus although Hartman has been and is itssupervisor the Respondent has dealt with him as theUnion's steward and the representative of the Respondent'semployees in handling their grievances and in contractnegotiations. Such a mingling of supervisory and employeerepresentative functions has denied the Respondent'semployees their rights under the Act to be represented in ALLIED MAINTENANCE CORPORATION183collective bargainingmatters by individuals who have asingledmindedloyaltyto their interest.By permittingHartman,although its supervisor to act as union stewardand by dealing with him in this capacity the Respondenthas therefore interfered with this right of its employees.." The Board found that the Respondent therein hadviolatedboth Section 8(a)(2) and (1) of the Act. Weare concerned herein merely with the alleged violation ofSection 8(a)(1) of the ActFor its part, the Respondent argues that, even assumingthat Atkinsonis a supervisor, the General Counsel does notestablish a violation merely by proving that Atkinson hadsome degree of supervisory authority. The Respondentcontends that the General Counsel must prove thatAtkinson was a major rather than a low-level supervisor,and that his activities in some way prejudiced Marsh'srights in connection with the processing of its grievance.The Respondent relies onBeach Electric Company, 174NLRB No. 39, as governing. InBeachwhile acknowledgingthat the individuals there involved possessed supervisoryauthority, the Board found that they were low level andintermittent supervisors and that accordingly there was noevidence that any of the substantive ills contemplated bySection 8(a)(2) of the Act had resulted from the dual status.That case is immediately distinguishable from the case athand on the basis that the Board therein was dealingspecificallywith the question of the evils involved in aviolation of Section 8(a)(2) of the Act involvingassistanceto or domination of the Union where supervisors wereincluded in the bargaining unit. In the case at hand we areanalyzing the activity of an employer which permits one ofits supervisors, a union member and an official of theUnion, to represent another employee in a grievancehearing.Iam not persuaded that the reasoning which led theBoard to distinguish between degrees of supervisoryauthority inBeachis applicable herein. It would appear tome that the extent to which a supervisor is subjected toconflict flowing from loyalty owed to dual masters is notcontrolling but that the very existence of the conflict inwhatever degree negates the singleness of purpose requiredto assure a fair representation on behalf of the employee.The Respondent adverts also toLocal 616 UnitedAssociation of Journeymen v. N.L.R.B.,287 F.2d 354. In thatcase the Board was more concerned with the practice in theconstruction industry of permitting the retention of basicunionmembership by supervisors and stated: "In anindustry such as construction there is extreme upward anddownward flexibility in job positions. A man hired oneweek for one job as a foreman may very possibly be hiredthe next week on the next job as a journeyman. In view ofthis flexibility not every supervisory employee is to bebarred from active participation in a journeyman's union."I do not findLocal 616controlling herein.To come to the point, it is clear to me from this recordthatMarsh was engaged in activity protected by the Act infilingand pursuing his grievance.Pursuant to theprovisions of the collective-bargaining agreement underwhich he was covered he was entitled specifically to a fairhearing. On August 23, 1969, the date of the hearing, theRespondent was on notice that Marsh desired representa-tion other than that provided.At that time the Respondentexcluded Marsh's chosen representative from the hearing.The Respondent,under these circumstances,in knowinglypermitting its supervisor Atkinson to represent Marsh atthat hearing interfered with,restrained,and coerced Marshin the exercise of his rights under the Act.InEmerson Electric Co., U.S. Electrical MotorsDivision,185 NLRB No. 71, theBoard stated:"The statutory right ofemployees to protest an employer's conduct, to presentgrievances to him,and to engage in other concertedconduct is far ranging."While the Board in that case didnot extend the right to include insistence on the right tohave fellow employees present as witnesses at a meeting atwhich it was expected that some measure of disciplinewould be meted out, I am persuaded in the case at handthat the scope of the right does extend to being provided ina grievance hearing with a representative clothed with asingleness of purpose and that such right is interfered withwhen the Respondent permits the grievant to be represent-ed by one of its supervisors.Ihave taken into account and have rejected theRespondent'sargument that in fact the hearing was a fairhearing which did not prejudice the rights of Marsh, for Iwould be inclined to find in this case without hesitationfrom the testimony of record that there was a violation ofMarsh's rights in the conduct of the hearing. TheRespondent argues that it offered another job to Marshwhich Marsh accepted after consulting his own lawyer, thatMarsh could have rejected the profferedjob and demandedthat his discharge be submitted to arbitration.I reject thisargument not only for the reason that the record establishesthe fact that Marsh did request arbitration which wasdenied but for the reason that as a practical matter Marshafterbeing denied a fair hearing was presented withHobson'schoice of either discharge or taking a lowerechelon job with less pay. The offer of this alleged choice bythe Respondent does not in my opinion cure the inherentinterferenceby theRespondent stemming from its actionsnor does it provide the basis for a finding that Marshwaived his rights thereby.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section II,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYAs Respondent has been found to have engaged in anunfair labor practice,I shall recommend that it cease anddesist therefrom and that it take specific affirmative action,as set forth below,designed to effectuate the policies of theAct.In view of the fact that the ChargingPartyMarsh was asa result of the unfair labor practice of the Respondentdeprivedof his right to a fair hearing on August 23, 1969, 1 184DECISIONSOF NATIONALLABOR RELATIONS BOARDshall recommend that a hearingde novotake place.Whilethe Respondent arguesthat the matteris now moot, I donot find itso.There isstill for resolutionthe basicquestionto be answered in a fair hearing concerningthe propriety ofthe discharge of Marsh.He has aright tono less.Since theconduct ofRespondentdoesnot demonstrate ageneralopposition to the Act, I find that an Order isappropriatewhich islimited to enjoiningthe activity foundto be an unfairlabor practiceand similar or like acts.Upon the basisof the foregoing findingsof fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Respondent Allied Maintenance Corp. is anemployer within the meaning of Section 2(2), and isengaged in commerce as defined in Section2(6) and (7) ofthe Act.2.United TransportServiceEmployees,Local 290,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By permittingSupervisorAtkinsonto represent itsemployeeMarsh at a grievance hearing the Respondent hasinterferedwith,restrained,and coerced its employees intheir exercise of rights protectedby Section 7 of the Act andhas therebycommitted an unfairlabor practice proscribedby Section 8(a)(1) of the Act.4.The foregoingunfair labor practice affects commercewithin the purview of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]